Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dennis Rodgers on January 8, 2021.

The application has been amended as follows: 

Claim 7, line 3, delete ”content”.

Claim 8, line 2, delete “content”.

Claim 9, line 2, delete “content”.

Claim 12, lines 1-2, delete “with coating of Cu- or” and insert “is a coating of”.
Claim 12, line 2, delete “is an FeBEA-ASC”.


Claim 13, lines 1-2, delete “with coating of Cu- or Fe-exchanged” and insert “is a coating of Cu-exchanged BEA”.
Claim 13, line 2, delete “is a CuBEA-ASC”.

Claim 15, last line, delete “V-SCR” and insert “vanadium based upstream SCR-catalyst”.

Claim 19, line 2, delete “content”.
Claim 19, line 2, after “is” insert “in”.

Claim 25, line 1 prior to the text, insert “(New)”.
Claim 25, line 1, delete “content”.
Claim 25, line 1, after “is” insert “in”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed system for the remediation of volatile vanadium material from the system itself, as well as the SCR of nitrogen by-products including ammonia.  Though certain documents employ similar ASC sections in an SCR system, they are not 
The system claims having been found allowable, the restriction requirement of May 5, 2020 is hereby withdrawn and the withdrawn claim has been rejoined, examined for patentability, and found allowable as the prior art fails to each a SCR process using the novel system set forth in the remainder of the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732